Citation Nr: 0926491	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-07 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for posttraumatic stress disorder 
(PTSD), and denied his claim for a compensable rating for 
bilateral hearing loss.  In March 2009, the Veteran testified 
before the Board at a hearing that was held at the RO.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to a 
compensable rating for bilateral hearing los are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder was previously denied in a September 
2003 Board decision.  

2.  The evidence received since the September 2003 decision 
is new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.



CONCLUSIONS OF LAW

1.  The September 2003 Board decision that denied the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board denied the claim of entitlement to service 
connection for an acquired psychiatric disorder in a 
September 2003 decision.  

Although in the July 2004 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  The September 2003 Board decision 
became final because it was not appealed.

The claim for service connection for an acquired psychiatric 
disorder may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
application to reopen this claim was received in September 
2003.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in September 2003 consisted of the Veteran's service 
medical records, post-service treatment records, and the 
Veteran's own statements.  The Board found that because the 
Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD, service connection for PTSD was not warranted.  

Newly received evidence includes an August 2003 letter from 
the Veteran's treating physician in which the physician 
diagnoses the Veteran with PTSD, and clinical records dated 
from June 2003 to September 2008 that include records 
demonstrating that the Veteran has been diagnosed with major 
depressive disorder.  Although the August 2003 letter does 
not specifically state that the Veteran's PTSD diagnosis 
comports with the requirements of DSM-IV, and the clinical 
records do not relate his depressive disorder, or any other 
psychiatric disorder to his active service, the new diagnoses 
of PTSD and major depressive disorder are sufficient to 
reopen the claim, as those diagnoses were not previously 
considered by agency decision makers, are not cumulative or 
redundant, relate to an unestablished fact necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2008).  
Accordingly, the claim for service connection for an acquired 
psychiatric disorder is reopened.  To that extent only, the 
claim is allowed.




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  To that extent only, the appeal is 
allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends that he has a current psychiatric 
disorder related to a traumatic event he witnessed in 
service.  Specifically, he asserts that in February 1969, the 
camp at which he was stationed in Vietnam came under enemy 
fire.  Numerous American troops were killed as a result.  His 
reported stressor has been verified.  He testified in March 
2009 that since that event, he has experienced nightmares and 
chronic anxiety.  The record reflects that he has been 
diagnosed with posttraumatic stress disorder and major 
depressive disorder.  

On VA psychiatric examination in February 2005, the examiner 
determined that the most appropriate diagnosis for the 
Veteran was mood disorder, secondary to general medical 
condition.  He did not meet the criteria for a diagnosis of 
PTSD.  The examiner did not, however, comment as to whether 
the Veteran's mood disorder, or his other diagnosis of major 
depressive disorder were related to his active service, 
including specifically to his having come under enemy fire 
while stationed in Vietnam.  

The Veteran has provided both competent and credible 
testimony regarding the incurrence of anxiety, depression, 
and sleep impairment during service, and as to the 
continuation of such symptoms after his separation from 
service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Because the Veteran is not competent, however, to 
relate his in-service symptoms to his currently diagnosed 
psychiatric disorder, and such relationship remains unclear 
to the Board, the Board finds that an additional VA 
examination is necessary in order to fairly decide the 
Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

A remand for an examination is also required with respect to 
the Veteran's claim for a compensable rating for bilateral 
hearing loss.  

In March 2009 testimony before the Board, the Veteran stated 
that his bilateral hearing loss had worsened in severity 
since the date of the last VA examination in March 2004.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his service-connected disability.  Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. 
App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).

Lastly, the record reflects that the Veteran has received 
treatment for his psychiatric disorder at the VA outpatient 
clinic in Alexandria, Louisiana.  As comprehensive VA records 
dated since June 2003 have not been associated with the file, 
records dated since June 2003 should be obtained on remand.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
Outpatient Clinic in Alexandria, 
Louisiana, dated from June 2003 to the 
present.  If the records have been 
retired to a storage facility, obtain 
the records from the appropriate 
storage facility.

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
psychiatric examination at a VA clinic 
other than the Alexandria, Louisiana, 
clinic, to determine the nature, 
extent, onset and etiology of any 
psychiatric disability found to be 
present.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should review the claims folder and 
note that review in the examination 
report.  The examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include anxiety, depression, 
or PTSD, is related to or had its onset 
during service.  In offering this 
opinion, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
psychiatric symptoms since service, and 
the relationship between the onset of 
these symptoms and having come under 
enemy fire in Vietnam.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  The 
rationale for all opinions should be 
provided.

3.  Schedule the Veteran for a VA 
audiological examination for the 
purpose of ascertaining the current 
level of disability associated with his 
bilateral hearing loss.  The examiner 
should review the claims folder and 
note that review in the examination 
report.

4.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


